Citation Nr: 1420391	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss prior to July 21, 2010. 

2. Entitlement to an evaluation in excess of 30 percent for the service-connected bilateral hearing loss from July 21, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision that granted service connection and assigned a no percent rating for a bilateral hearing loss disability.  

In September 2009, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims file. 

In November 2009, the Board remanded the case for additional development of the record.  

In a December 2010 rating decision, the RO assigned an increased rating of 30 percent for the service-connected bilateral hearing loss disability, effective on July 21, 2010.  

In September 2011, the Board issued a decision that, in part, denied the appealed claims of an increased rating for hearing loss. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2009 hearing.  (A subsequent March 2013 Board decision was not affected by this settlement.)

In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  

Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

Additional evidence was associated with the Veteran's claim following the most recent Supplemental Statement of the Case.  

The RO has not considered this evidence; however, it is not relevant to the Veteran's claim and a waiver of initial consideration by the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1. A March 2006 VA examination revealed an average pure tone threshold of 29 dB (decibels) in the right ear and 40 dB on the left and speech recognition scores of 96 in the right ear and 96 on the left that translate to numeric designations of I for and I and equate to a no percent disability rating.

2. An April 2008 VA examination revealed an average pure tone threshold of 33 dB in the right ear and 45 dB on the left and speech recognition scores of 88 in the right ear and 84 on the left that translate to numeric designations of II and II and equate to a no percent rating.

3. A July 2010 VA examination revealed an average pure tone threshold of 41 dB in the right ear and 55 dB on the left and speech recognition scores of 50 in the right ear and 70 on the left that translate to numeric designations of VII and V, respectively, and equate to no more than a 30 percent rating.



CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss have not been met prior to July 21, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).

2. The criteria for the assignment of an initial rating in excess of 30 percent disability for the service-connected bilateral hearing loss have not been met for the period beginning on July 21, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 

In this case, as the April 2006 rating decision granted the Veteran's claim of service connection, his claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2013).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below.

The November 2006 Statement of the Case (SOC), under the heading 'Pertinent Laws; Regulations; Rating Schedule Provisions,' set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

With respect to VA's duty to assist the Veteran, the record reflects that the Veteran was afforded a VA examination in March 2006, March 2008, and July 2010. These examinations, combined, were thorough in nature and adequate for the purposes of deciding these claims.

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the evidence of record. The VA examiners also considered the effect of the Veteran's hearing impairment on his 'ordinary activity.' (referencing 38 C.F.R. § 4.10 and Martinack v. Nicholson, 21 Vet.App. 447, 454-455 (2007).

Further, the Board has reviewed the record and finds that there has been substantial compliance with its November 2009 remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). The Board notes that the Veteran and his representative have not argued otherwise.

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible. The evidence of record includes service treatment records, VA medical records, VA examination reports, and statements from the Veteran and his representative.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.

As noted, the Veteran's claim was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the November 2009 hearing.  Upon review, the record indicates that the VLJ clarified the issues on appeal and attempted to identify an evidentiary deficit.  

The hearing transcript indicates that the Veteran was notified of what the evidence must show to establish an increased rating in a pre-hearing conference. The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.


II. Higher Initial Rating for Bilateral Hearing Loss

The Veteran asserts that he is entitled to a higher initial rating for his service-connected hearing loss. His service-connected hearing loss is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Specific diagnostic codes will be discussed where appropriate below. In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as 'staged ratings.' See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear. The same procedure will be followed for the other ear. 38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent. 38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

The Veteran underwent a VA audiological examination in March 2006 which yielded the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
30
45
29
LEFT
20
35
40
65
40

The speech recognition score was 96 in the right ear and 96 on the left.

For the right ear, application of an average pure tone threshold of 29 dB and speech recognition score of 96 results in a numerical designation of I under Table VI. 

For the left ear, application of an average pure tone threshold of 40 dB and of the speech recognition score of 96 results in a numerical designation of I under Table VI. 

As applied under Table VII, the right ear numerical designation of I and the left ear numerical designation of I results in a no percent evaluation.

An April 2008 VA audiological examination revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
30
50
33
LEFT
20
40
50
70
45

The speech recognition score was 88 in the right ear and 84 in the left.

For the right ear, application of an average pure tone threshold of 33 dB and speech recognition score of 88 results in a numerical designation of II under Table VI. 

For the left ear, application of an average pure tone threshold of 45 dB and of the speech recognition score of 84 results in a numerical designation of II under Table VI. 

As applied under Table VII, the right ear numerical designation of II and the left ear numerical designation of II results in a no percent evaluation.

A June 2010 VA audiological examination revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
60
41
LEFT
35
40
55
88
55

The speech recognition score was 50 in the right ear and 70 in the left.

For the right ear, application of an average pure tone threshold of 41 dB and speech recognition score of 50 results in a numerical designation of VII under Table VI.

For the left ear, application of an average pure tone threshold of 55 dB and of the speech recognition score of 70 results in a numerical designation of V under Table VI. 

As applied under Table VII, the right ear numerical designation of VII and the left ear numerical designation of V results in a 30 percent evaluation. 

The VA examiner noted that the Veteran's hearing loss significantly affected his occupation because of poor social interaction and difficulty hearing. There was no effect on usual daily activities.

In reaching this result, the Board has acknowledged the Veteran's lay contentions and his testimony as to how his hearing loss disability affects his activities of daily living.

His assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because 'disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.' Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that the Veteran is free to submit evidence at a future date in furtherance of the assignment of a higher evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the applicable diagnostic criteria to the evidence at hand establishes that an initial compensable disability rating for the service-connected hearing loss prior to July 21, 2010 or in excess of 30 percent beginning on that date is not assignable.

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities. The Board has considered the functional effects of the service-connected bilateral hearing loss.

However, the record does not show that his service-connected bilateral hearing loss is not shown to present an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  The manifestations of the service-connected disability, namely difficulty hearing, are reasonably addressed by the rating criteria.


ORDER

An initial compensable evaluation for the service-connected bilateral hearing loss prior to July 21, 2010 is denied.

An initial evaluation in excess of 30 percent for the service-connected bilateral hearing loss from July 21, 2010 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


